         Case 1:21-cv-00448-PGG Document 18 Filed 01/27/21 Page 1 of 1




                                                             January 27, 2021

By ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

             Re:   Nat’l Audubon Soc’y v. U.S. Fish & Wildlife Serv., 21-cv-448-PGG

Dear Judge Gardephe:

      I represent Plaintiffs Natural Resources Defense Council and National
Wildlife Federation in the above-captioned case.

       Pursuant to this Court’s Notice of Pretrial Conference and related Order,
ECF No. 15, I hereby certify on behalf of all Plaintiffs that I immediately notified
counsel for Defendants U.S. Fish and Wildlife Service and U.S. Department of the
Interior (Assistant U.S. Attorney Tomoko Onozawa) by serving upon her copies of
the Notice and the Court’s Individual Rules of Practice for Civil Cases, via email,
on January 25, 2021. Ms. Onozawa confirmed that she will be representing
Defendants in this case and that service upon her would suffice.



                                          Respectfully submitted,

                                          /s/ Ian Fein
                                          Ian Fein (pro hac vice applicant)
                                          Natural Resources Defense Council
                                          111 Sutter Street, 21st Floor
                                          San Francisco, CA 94104
                                          415-875-6147
                                          ifein@nrdc.org

                                          Counsel for Plaintiffs Natural Resources Defense
                                          Council and National Wildlife Federation



cc: Tomoko Onozawa, via email
    ECF service list
